COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tedros B. Salemi v. Mohammed N. Mohammed

Appellate case number:      01-19-00691-CV

Date Motion Filed:          March 11, 2020

Party Filing Motion:        Appellant, Tedros B. Salemi


      It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Date: ____April 7, 2020_____